—In a proceeding pursuant to CPLR article 78, inter alia, to review determinations of the respondent municipalities dated May 10, 2000, May 17, 2000 and May 18, 2000, granting approvals for sundry developments within Suffolk County, the petitioners appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Berler, J.), dated December 8, 2000, which, among other things, denied the petition and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs (see Matter of Long Is. Pine Barrens Socy. v Town Bd. of Town of E. Hampton, 293 AD2d 616 [decided herewith]). Smith, J.P., Goldstein, Friedmann and McGinity, JJ., concur.